Name: Commission Decision No 3499/87/ECSC of 19 November 1987 imposing a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Mexico and definitively collecting the provisional anti-dumping duty imposed on those imports
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  America;  technology and technical regulations
 Date Published: 1987-11-21

 Avis juridique important|31987S3499Commission Decision No 3499/87/ECSC of 19 November 1987 imposing a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Mexico and definitively collecting the provisional anti-dumping duty imposed on those imports Official Journal L 330 , 21/11/1987 P. 0042 - 0043*****COMMISSION DECISION No 3499/87/ECSC of 19 November 1987 imposing a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Mexico and definitively collecting the provisional anti-dumping duty imposed on those imports THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 12 thereof, After consultations within the Advisory Committee as provided for under the above Decision, Whereas: A. Provisional measures (1) The Commission, by Decision No 2247/87/ECSC (2) imposed a provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Mexico. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, an exporter of the Mexican product concerned requested and was granted an opportunity to be heard by the Commission and made submissions expressing his views on the duty. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Decision No 2247/87/ECSC to be definitive. Consequently, the preliminary determinations on dumping are confirmed. D. Injury (4) As no fresh evidence regarding injury to the Community industry was received, the Commission also confirms the conclusions on injury reached in Decision No 2247/87/ECSC. E. Community interest (5) No observations were received from any user of sheets and plates, of iron or steel, imported from Mexico and subject to the provisional anti-dumping duty, within the time limit laid down in Article 2 of Decision No 2247/87/ECSC. (6) The Commission, therefore, confirms its conclusion that it is in the Community's interest that action be taken. Under these circumstances, protection of the Community's interest calls for the imposition of a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Mexico. F. Undertaking (7) An exporter of the Mexican product, having been informed that the main findings of the preliminary investigation would be confirmed, offered an undertaking concerning the exports of certain plates and sheets, of iron or steel, to the Community. (8) After consultation of the Advisory Committee, the Commission did not accept the undertaking offered and informed the exporter concerned of the reasons for its decision. G. Rate of definitive duty (9) For its preliminary determination the Commission had fixed the rate of the provisional duty by reference to the published list prices of Community producers. However taking into consideration the fact that imports of ECSC steel products from third countries into the Community are normally subject to basis prices which have been revised by the Commission after the investigation period (3) it is deemed appropriate to establish the rate of the definitive anti-dumping duty at a level sufficient to increase the export price of the Mexican product free at Community frontier, duty paid, to the amount of the basis price in force since May 1987 for the products in question. On this basis, the amount of the definitive duty should be 68 ECU per 1 000 kilograms. In the light of the specific trading conditions for the relevant products this form of duty appears more appropriate than a variable duty calculated according to the difference between the basis price expressed in ECU and the export price. H. Collection of provisional duty (10) In view of the importance of the dumping margins found and the seriousness of the injury caused to Community producers, it is considered necessary that amounts secured by way of provisional anti-dumping duty should be collected to a maximum of the duty definitively imposed. HAS ADOPTED THIS DECISION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of certain sheets and plates of iron or steel, not further worked than hot rolled, of a thickness of 3 mm or more, falling within subheading 73.13 B I ex a) of the Common Customs Tariff, corresponding to NIMEXE codes 73.13-17, 19, 21 and 23 and originating in Mexico. 2. The amount of the duty shall be 68 ECU per 1 000 kilograms. 3. The provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Decision No 2247/87/ECSC on imports of certain sheets and plates, of iron or steel, originating in Mexico, shall be definitively collected up to a maximum of 68 ECU per 1 000 kilograms. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 207, 29. 7. 1987, p. 21. (3) Commission communication (87/C 119/03) (OJ No C 119, 5. 5. 1987, p. 3).